internal_revenue_service number release date index number ------------------------------------------------------------ ---------- -------------------- ---------------------------------- - dear ------------ dear ------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------------------- telephone number --------------------- refer reply to cc ita plr-127066-04 date date this responds to your request for advice dated date issue whether an adjustment positive or negative to the cost of wholesale purchased electricity delivered to taxpayer during the year will be deemed to be determinable with reasonable accuracy by taxpayer at year end under the second prong of the all events tests of sec_461 and sec_451 when the amount is unknown until a complex calculation is completed by the supplier approximately days after year end conclusion the adjustment will be deemed to be determinable with reasonable accuracy by taxpayer at year end as the actual amount is determinable from data available at year end facts taxpayer is a rural electric generation cooperative that supplies electricity to member electric distribution cooperatives within its state taxpayer recently entered into a new multi-year contract with its main supplier under this new contract the supplier provides periodic invoices for approximate amounts to taxpayer for wholesale power delivered to taxpayer during the year the supplier then performs a complicated reconciliation after year-end to settle the account for the year of delivery resulting in a final purchase cost adjustment for taxpayer this final purchase cost adjustment is completed approximately days after year end this adjustment can be positive or negative and can be significant in amount the final purchase cost adjustment is for amounts that are fixed and determinable at year end however due to the lack of personnel and computing plr-127066-04 resources it simply takes the supplier some time to compute the final purchase cost adjustment for tax purposes the supplier adjusts its income for the year of delivery by the amount of the final adjustment as computed after year-end for financial reporting purposes taxpayer similarly adjusts its purchase cost for the year of delivery by the amount of the final adjustment as computed after year-end taxpayer wishes to adopt this financial method_of_accounting for tax purposes as well sec_461 provides that the amount of a deduction shall be taken for the law and analysis initially we note that the adjustment determined after year end may increase or decrease the purchase cost of the electricity if the adjustment increases the purchase cost of the electricity and if the all_events_test is met the rules of sec_461 and sec_1_461-1 will apply on the other hand if the adjustment decreases the purchase cost of the electricity and if the all_events_test is met the rules of sec_451 and sec_1_451-1 will apply we will discuss the rules of sec_461 first taxable_year which is the proper taxable_year under the taxpayer’s method_of_accounting for taxpayers using the accrual_method sec_1_461-1 provides that a liability as defined in sec_1_446-1 is incurred and generally is taken into account for federal_income_tax purposes in the taxable_year in which all the events have occurred that establish the fact of the liability the amount of the liability can be determined with reasonable accuracy and economic_performance has occurred with respect to the liability emphasis added see also sec_1_446-1 revrul_81_173 1981_1_cb_314 the amount of expense must be determined with reasonable accuracy in the taxable_year of accrual revrul_2003_90 2003_33_irb_353 sec_1_446-1 provides that the term liability includes any item allowable as a deduction cost or expense for federal_income_tax purposes as the sec_461 all_events_test this test governs when liabilities are incurred and taken into account for deduction or capitalization purposes the test of sec_1_461-1 discussed above will be referred to herein a similar test contained in sec_1_451-1 is applicable for income and will be referred to herein as the sec_451 all_events_test under the sec_451 all_events_test income is included for the taxable_year when all the events have occurred that fix the right to receive the income and the amount of the income can be determined with reasonable accuracy to the extent that the two all events tests contain similar language this language is interpreted similarly for example the question of whether an amount is under the sec_461 all_events_test in order to be deductible at year end therefore the only issue if the adjustment determined by the supplier after year plr-127066-04 determinable with reasonable accuracy in the taxable_year ie the second prong of both tests is similarly interpreted for both tests liabilities must be sufficiently fixed determinable and economic_performance must have occurred a liability will ordinarily become fixed when payment is due or when performance by the payee has occurred since performance by the payee has occurred in the instant case by year end because the purchased power has been delivered to taxpayer by the supplier all events have occurred that establish the fact of any liability by year end thus any liability is sufficiently fixed and the first prong of the all_events_test is satisfied for the same reason ie because the purchased power has been delivered to taxpayer by the supplier the economic_performance requirement is met and the third prong of the all_events_test is satisfied for any liability that may arise due to the adjustment at issue see sec_461 and sec_1_461-4 end increases purchase cost involves the second prong of the sec_461 all_events_test ie whether the amount of the liability of the taxpayer is sufficiently determinable at year end under the specific wording of the sec_461 all_events_test the issue is whether the amount of the liability can be determined with reasonable accuracy in the taxable_year sec_1_461-1 end decreases purchase cost and therefore results in refund income involves the second prong of the sec_451 all_events_test ie whether the amount of the income can be determined with reasonable accuracy in the taxable_year sec_1 a cost another section of the regulations may be implicated sec_1 a ii provides that if there is uncertainty as to the amount of a liability the fact that the exact amount of the liability cannot be determined does not prevent a taxpayer from taking into account that portion of the liability which can be computed with reasonable accuracy within the taxable_year medicaid payments from the state health department the taxpayer was entitled to compensation equal to the reasonable costs incurred by the taxpayer in rendering nursing home services plus a percent return on equity_capital as a profit factor although the amount of this compensation could not finally be determined until the end of the year the taxpayer billed and received an interim tentative rate per medicaid patient day as a means of currently reimbursing the taxpayer for services rendered during the year this interim rate was based upon the projected reasonable cost of similarly the only issue if the adjustment determined by the supplier after year if the adjustment determined by the supplier after year end increases purchase in revrul_81_176 the taxpayer ran a nursing home and was entitled to for federal_income_tax purposes the taxpayer accrued as income only the plr-127066-04 providing patient care during the upcoming year although the interim receipts were unrestricted as to use the taxpayer was subject_to an obligation to repay all amounts received during the year in excess of the actual reasonable cost incurred during the year to provide patient care as reflected in the taxpayer’s cost report this cost report was to be certified by an officer of the taxpayer and was due days after year end any refund due the health department as reflected in the cost report was due when the cost report was filed if appropriate any amount due to the taxpayer was made upon settlement of a desk audit performed by the health department amounts due from the health department based on its interim billings during the tax_year when the actual amount due to the taxpayer for the tax_year was determined by the taxpayer at the end of its taxable_year to exceed the interim billings ie when there was an underbilling the additional_amount due was not included in income until the taxable_year in which it was received this year was held in the ruling not to constitute the proper year for income accrual under the all_events_test of sec_1_451-1 since the amount of the income accrual could be determined with reasonable accuracy as of the end of the taxable_year in which the related_services were performed it was held that the year of performance was the proper year for the income accrual when the taxpayer determined at the end of its taxable_year that it had overbilled the department the taxpayer made an adjustment to decrease gross_income based on the taxpayer’s estimate of the probable amount that would have to be refunded to the department the ruling stated that such an estimate was no more than an assumption based on prior experience that costs incurred in providing certain services during the tax_year had remained the same as related costs incurred in prior years the ruling held that the taxpayer’s practice of deducting estimated refunds was not a proper basis for expense accrual under the all_events_test of sec_1_461-1 the ruling stated that all of the facts necessary for calculation of the taxpayer’s actual reasonable cost were fixed as of the end of the year as subsequently reflected in the certified cost report therefore the ruling held that the exact amount of any amount due the health department or any additional_amount due the taxpayer was determinable with reasonable accuracy at the end of the year this was because the taxpayer at the end of its tax_year had all the information necessary to readily calculate the exact amount of its compensation under the contract and consequently the exact amount of any amount due the department or vice versa the taxpayer had records that indicated both its actual costs the interim payments accrued and its equity_capital must be refunded to the department or paid to the taxpayer whichever the case may be is the proper amount that must be accrued by the taxpayer pursuant to sec_1_461-1 and sec_1_451-1 respectively reasons first revrul_81_176 is factually similar to taxpayer’s case in that a rev thus the ruling held that the actual amount as reflected on the cost report that revrul_81_176 is helpful in answering taxpayer’s question for the following based on these similarities the holding in revrul_81_176 supports the plr-127066-04 rul required a complicated calculation albeit by the taxpayer subject_to audit by the state health department to arrive at the proper amount of an accrual affecting net_income b all facts and circumstances necessary to complete the calculation were fixed and unchangeable at year end c the amount of the accrual was knowable although unknown at year end d the calculation was not reasonably subject_to completion by the close of business on the last day of the taxpayer’s tax_year e the calculation was not actually completed until after year end the cost report was not due until days after year end conclusion herein that the final purchase cost adjustment for power purchased by taxpayer should be accrued for the year of delivery as opposed to the subsequent year of calculation in other words the fact that the calculation is not made by taxpayer’s supplier until after year end should not be determinative under the second prong of the all events tests because the amount was knowable although unknown at year end the fact that some period of time was required to calculate the figure after the end of the year should not cause taxpayer to fail the second prong manufacturer for many years the taxpayer contributed amounts to a fund for advertising and promoting the sale of the manufacturer’s products each year the calendar-year taxpayer deducted amounts accrued or contributed to the fund for that year the advertising agencies which handled the fund maintained a separate_account for each dealer showing the amount of contributions to the fund the charges and the net balance each dealer received an annual_statement showing the balance in its account that the fund would be discontinued at the end of the month the letter announced that each dealer would receive a refund of the unspent portion of his account revrul_58_474 then states in november of the taxpayer was notified by letter from the manufacturer in revrul_58_474 the taxpayer was a dealer in products of a certain the approximate amount of each dealer’s unexpended balance on date was known and the information was available to the dealers in january actual refunds were made beginning in february it is apparent that the taxpayer’s balance was not known to the taxpayer as of the taxpayer’s calendar_year end because the ruling states that the information was available to the dealers in january reimbursement had to be accrued by the taxpayer in against the taxpayer’s wishes given that the taxpayer was not in possession of the necessary information to calculate the amount of income at the end of in other words in order to calculate the relevant issue in revrul_58_474 was whether the income related to the plr-127066-04 this income the taxpayer would have to have knowledge of the advertising expenditures made by the advertising agencies the contributions of fellow dealers and various other factors this information was possessed only by others at date the end of the taxpayer’s tax_year therefore revrul_58_474 does not require the taxpayer to have sufficient information itself as of the end of its taxable_year to accrue income for that year information in its own possession at the end of the year of delivery in order to accrue the supplier’s adjustment as determined after year end nevertheless revrul_58_474 concludes that the income should be accrued for based on revrul_58_474 it is apparent that taxpayer need not have if you have any questions please contact dan cassano at sincerely ___________________________ thomas d moffitt chief branch office of associate chief_counsel income_tax accounting cc
